 SOUTHERN STATES EQUIPMENT CORPORATION537Section 2,(5)of the Actand admits employees of the Respondent Employer tomembership.3.By discriminating with respectto the hireand -tenure of employment ofPaul C. Yearwood,thereby encouraging membership in Local 107,the RespondentEmployerhas engaged in and is engaging in unfair labor practiceswithin themeaning of Section 8(a) (3) of the Actand also of Section 8(a) (1) ofthe Act.4.Theaforesaid unfair labor practices are unfair labor practices affecting com-merce within themeaningof Section2 (6) and(7) of the Act.5.By causing the RespondentEmployerto discriminate against an employee inviolationof Section 8 (a) (3) ofthe Act, Local 107 hasengaged in and is engagingin unfair labor practices within the meaning of Section8 (b) (2) of the Act.6:By restraining and coercing employees in the exercise of rights guaranteedby Section 7 of the Act, Local107 has engaged in and is engaging in unfair laborpracticeswithin themeaning of Section8 (b) (1) (A) of the Act.7.Theaforesaid unfair labor practices are unfair labor practices affecting com-mercewithinthe meaningof Section2 (6) and(7) of the Act.{Recommendations omitted from publication.]Southern States Equipment CorporationandPatternmakers'Association of Atlanta and Vicinity,Patternmakers'League ofNorth America,AFL, Petitioner.Case No.1O-RC-3098. August9,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before John C. Carey, Jr-,'hearingofficer.The hearing off'icer's rulings madeat the hearing are free from,prejudicialerrorand are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employeris engaged in commercewithin themeaning of theAct.2.Thelabor organizationsinvolved claim to representcertain em-ployees ofthe Employer.''3.A questionaffecting commerce exists concerning the representa-tion of employees of the Employer within themeaning of `Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks to sever from an existing productionand main-tenance unit at the Employer's ,Hampton, Georgia, plant, all employeesclassified as patternmakers, patternrnakers advanced, patternmakerrepairmen, pattern shop helpers, and pattern shop handymen who areassigned to the pattern shop and spend their time exclusively in themaking and alteration of patterns.The Employer and the Intervenorcontend that this unit is inappropriate, and the Intervenor moves thatthe petition be dismissed.The motion to dismiss is denied for thefollowing reasons:I International Association of Machinists, Lodge No. 1314, AFL, wasallowed to Inter-vene on the basis of its current contractual interest.113 NLRB No. 57. 538DECISIONS OF, NATIONAL LABOR" RELATIONS BOARDThe Employer's plant is engaged in the manufacture of textile'machine and higli voltage transmission equipment.The metal divisionat this plant includes' a machine shop, a toolroom, a foundry, and apattern shop.The pattern shop, although located in a building whichalso housesthe foundry, pattern storage, and warehouse, is physically,separated from 'the machine shop and toolroom by four walls. Thepattern shopforeman isa patternmaker.There are 4 patternmakers, 1 patternmaker advanced, 2 pattern-maker repairmen;1 pattern shop helper, and 1 pattern shop handymanregularly assigned to the pattern shop.These employees work ex-clusively on the construction, alteration, and cleaning of patterns.Amajority of their time is devoted to the construction. of master woodenpatterns and, as a result, they work principally with wood and wood-working equipment.However, a portion of their time is spent in filingand shaping metal patterns, and in bringing to tolerance aluminumcastings that are made in the foundry from the master wooden pat-terns.Although there is no apprentice program for the pattern-makers, all employees in the pattern shop, with the exception of oneemployee who was hired as a journeyman patternmaker, have beentrained in the patternmaking trade after assignment to the patternshop.Promotion within the pattern shop is based upon the employee'sability and the foreman's recommendation.In addition to the wooden master patterns that are made exclusivelyby the employees in the pattern shop; metal patterns are also made andrepaired at the Employer's plant.This work is done ,by employeesassigned to the machine shop and the toolroom. There, employees clas-sified as machinists, machine tool operators, engine lathe operators,milling machine operators, radial drill operators, gear hob operators,and machine shop helpers devote a portion of their time to making orrepairing metal patterns.Some of these employees spend at times asmuch as 50 percent of their time in such work. All the machine workon the metal patterns is done in the machine shop or toolroom.Afterthis work has been completed the employees in the pattern shop cleanthe metal patterns.No evidence was introduced which would indicatethat any of the employees with machinist classifications are training tobe, or are at the present time, metal patternmakers.According to therecord, these employees are skilled machinists who are required towork on metal patterns a portion of their time.It is apparent from the above facts that only wood patternmakersare employed and, trained in the Employer's pattern shop. The ma-chine work customarily performed by metal patternmakers in a typi-cal pattern shop has been distributed among various machinists in theEmployer's machine shop and toolroom.aHowever, the fact that theSeeGeneral Motors Corporation,et at.,111 NLRB 841. IEAST TEXAS PULP & PAPER_-COMPANY539machinists do metal pattern work a portion of their time does not con-stitute them metal patternmakers, nor has this been contended by anyof the parties.On the other hand, the fact that some metal patternwork is done by machinists does not destroy, as contended by the Em-ployer and Intervenor, the appropriateness of the unit sought by thePetitioner for all craftsmen of the patternmaking skill are assignedto the pattern shop where they devote their entire time to patternmak-ing. , Therefore, we find that the employees in the pattern shop con-stitute a homogeneous group of skilled craftsmen, working as such,together with their helpers and those in direct line of craft progres-sion, who may, if they so desire, be represented as a separate unit bythe Petitioner which has historically represented such units.Accordingly, we shall direct that an election be conducted in thefollowing voting group of employees at the Employer's Hampton,Georgia, plant:All patternmakers, patternmakers advanced, patternmaker repair-men, pattern shop helpers, and pattern shop handymen in the pat-tern shop excluding all other employees and all supervisors as definedin the Act.5.If a majority vote for the Petitioner they will be taken to haveindicated their desire to constitute a separate appropriate unit, andthe Regional Director conducting the election directed herein is in-structed to issue a certification of representatives to the Petitioner forthe unit described in paragraph numbered 4, which the Board, undersuch circumstances, finds to be appropriate for purposes of collectivebargaining.In the event a majority vote for the Intervenor, theBoard finds the existing unit to be appropriate and the Regional Di-rector will issue a certification of results of election to such effect.[Text of Direction of Election omitted from publication.]East Texas Pulp & Paper CompanyandInternational Brother-hood of Paper Makers, AFL, PetitionerEast Texas Pulp & Paper CompanyandBeaumont Metal TradesCouncil,AFL, Petitioner.Cases Nos. 39-RC-874 and 39-RC-875.August 10, 1955DECISION AND DIRECTION OF ELECTIONSUponseparatepetitions filed under Section 9 (c) of the NationalLabor Relations Act, a consolidated hearing was held in the above-entitledcasesbefore C. L. Stephens, hearing officer.The Petitioner,InternationalBrotherhoodof Paper Makers,AFL, hereincalled thePaper Makers,and theIntervenor,United PaperWorkersof Amer-113 NLRB No. 62.